Citation Nr: 1031575	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right ear hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1988 to February 1992, including service in the Persian 
Gulf War, for which the Veteran received the Combat Infantry 
Badge.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In February 2010, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board obtained an opinion from the Veterans 
Health Administration (VHA) on the claim of service connection.  
The Veteran and his representative were provided a copy of the 
VHA opinion and submitted a response, but no additional evidence.  


FINDING OF FACT

A right ear hearing loss disability had onset in service.  


CONCLUSION OF LAW

A right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110 and 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As service connection is granted, the Board need not address VCAA 
compliance.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Hearing loss for the purpose of VA disability compensation is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Facts and Analysis

The Veteran seeks service connection for right ear hearing loss 
as a result of noise exposure in service, including exposure to 
small arms and mortars.  Service connection has already been 
granted for left ear hearing loss.  



The record shows that on enlistment examination the puretone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz 
were 10, 5, 10, 30, and 30 in the right ear.  In January 1992, 
the puretone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz were 5, 20, 35, 20, and 5 in the right ear, and the 
audiologist noted routine exposure to hazardous noise and 
assigned a hearing profile of H2.  A repeat audiogram two days 
later showed puretone thresholds in decibels at 500, 1000, 2000, 
3000, and 4000 Hertz as 10, 15, 30, 20, and 5 in the right ear.  
All of the examinations included both ears and showed higher 
puretone thresholds for the left ear.

After service, the Veteran filed a claim of service connection 
for a bilateral hearing loss disability in September 2007.  The 
Veteran had no significant post-service occupational or 
recreational noise exposure.

On VA audiology examination in December 2007, the puretone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 were 
25, 45, 50, 40, and 45 in the right ear, with speech recognition 
in the right ear of 84 percent, which meets the VA standard of a 
hearing loss disability under 38 C.F.R. § 3.385.  The audiologist 
expressed the opinion that since the Veteran did not have hearing 
loss in the right ear by VA standards at the time of service 
separation his current right ear hearing loss was less likely 
than not related to his in-service noise exposure.  

In February 2010, the Board sought a VHA expert opinion regarding 
whether the Veteran's right ear hearing loss was related to his 
in-service exposure to hazardous noise.  

In response, in April 2010, the VHA expert, an audiologist, noted 
that the Veteran's service treatment records showed that he 
experienced a decline in hearing levels in service.  It was the 
expert's opinion that the Veteran's hearing levels were 
significantly aggravated, that is, increased, by military noise 
exposure and that the current right ear hearing loss was, 
therefore, at least as likely as not related to hazardous noise 
levels in service.  

As there is evidence of current disability, right ear hearing 
loss under VA standards, 38 C.F.R. § 3.385; evidence of an event 
in service causing injury or disease, namely noise exposure 
during combat; and evidence of a relationship between the current 
disability and the noise exposure in service, as expressed by the 
VHA expert, all the elements of service connection have been met 
and service connection for a right ear hearing loss disability is 
established. 


ORDER

Service connection for a right ear hearing loss disability is 
granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


